Citation Nr: 1223756	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for residuals of tuberculosis and/or residuals thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to November 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2008 rating decision of the VA Regional Office in Muskogee, Oklahoma that, among other things, denied service connection for a back disorder, tension headaches and tuberculosis.

Following review of the record, the issues of entitlement to service connection for a back disorder and tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran does not have tuberculosis or any residuals thereof.  


CONCLUSION OF LAW

Tuberculosis and/or residuals of tuberculosis were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303. (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she was exposed to active tuberculosis during basic training.  She maintains that she was not able to take medication because her liver enzymes became very high and as such, was unable to be treated for the condition.  She contends that she has to have a chest X-ray every six months to monitor her lungs and that service connection is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim by a letter dated in January 2008 that addressed the required notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  The Veteran's service treatment records have been reviewed.  She was afforded a VA examination, including chest X-rays, in April 2008 that is adequate for adjudication purposes.  Post service clinical records have also been considered.  The appellant's statements and the whole of the record have been carefully considered.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate any additional or existing evidence that is necessary or is able to be secured for a fair adjudication of the claim that has not been obtained. 

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The claim of entitlement to service connection for residuals of tuberculosis is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Factual Background

Service treatment records contain a Report of Medical History dated in June 2006 in which the Veteran denied having tuberculosis, coughing up blood, and living with someone with tuberculosis.  The lungs and chest were evaluated as normal.  The Veteran was afforded a comprehensive physical examination in June 2007 whereupon the assessments included tuberculin PPD [purified protein derivative] nonspecific reaction without active tuberculosis.  She was placed on a regimen of Isoniazid (INH) therapy.

In August 2007, it was recorded that the Veteran had finished two months of INH.  She was contacted and told she did not need a chest X-ray at that time.  An INH questionnaire was reviewed with her.  She denied jaundice, productive cough or blood sputum, abdominal pain or unexplained weight loss.  Following evaluation, it was recorded that INH/B6 therapy would be continued.  A subsequent August 2007 clinical record noted that she was in the third of a nine-month course of INH/B6 that she would continue.  A later August 2007 clinical entry indicated that the appellant had developed positive PPD after exposure during basic training. 

Following a clinical assessment in September 2007, it was recorded that the Veteran had latent tuberculosis and was not taking any medication at that time because it was affecting her liver.  In October 2007, she was seen with complaints of coughing up blood with a history of positive tuberculosis.  It was noted that she had been treated with INH for two months but had to stop because of elevated liver function tests.  Chest X-rays were obtained that were interpreted as showing no infiltrates or effusions.  A conclusion of normal chest radiograph was recorded.   

A claim for service connection for disabilities that included tuberculosis was received in January 2008.  

The Veteran was afforded an examination for VA compensation and pension purposes in April 2008.  History was provided to the effect that she had been exposed to TB during basic training by an airman who had active tuberculosis.  It was reported that she had undergone INH therapy, that the condition had been inactive since January 2007 and that this result had been confirmed at a VA facility.  

On examination of the lungs, breath sounds were symmetric without rhonchi or rales.  The expiratory phase was within normal limits.  It was reported that tuberculosis had not caused structural damage to the lungs.  It was noted that the appellant had not been hospitalized for more than six months due to tuberculosis.  A chest X-ray was obtained that was read as normal.  Following examination, a pertinent diagnosis was rendered of non-active tuberculosis with positive PPD skin test - "there is no diagnosis because there is no pathology to render a diagnosis." 

Post service outpatient records dated in 2008 document "no recent change in medical history" for tuberculosis.  To date, no report has been received indicating an active case of tuberculosis. 

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for tuberculosis or any residuals thereof is not warranted.  It is clear that the Veteran was exposed to tuberculosis in service for which ongoing preventive treatment was implemented.  However, inservice and post service VA clinical records indicate that the Veteran did not develop any active symptomatology and chest X-rays were consistently normal.  No symptoms or complaints attributable to tuberculosis are recorded in the clinical evidence except for a positive PPD, which is laboratory finding only and not subject to service connection in the absence of disability.  When examined for VA compensation purposes in April 2008, the examiner stated that there was no diagnosis of tuberculosis because no pathology was found.  

The Board points out that a key element in establishing service connection is to show that the a veteran currently has a diagnosis or symptoms of a disability for which service connection is sought. See 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 3.303.  In this case, there is no clinical evidence of tuberculosis or any residuals thereof in accordance with applicable law.  Since regulations require medical evidence diagnosing a claimed condition, the Veteran's self-assessment is not competent. See 38 C.F.R. § 3.304 (2011).

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  However, in the absence of objective findings of pathology or a diagnosis, whether the appellant has tuberculosis or residuals thereof requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.  In this instance, a skilled clinical professional has determined that she does not have tuberculosis.  The Board concludes that there is no current reliable and/or probative evidence indicating that the Veteran has tuberculosis or any residuals thereof.  

The existence of a current disability is the cornerstone of a claim for VA disability benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of a diagnosis of current disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the appropriate statutes, he or she must prove the existence of a disability that has resulted from a disease or injury that occurred in the line of duty. See Sanchez- Benitez v. Principi, 259 F.3d 1356.  This is not demonstrated in this case.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for tuberculosis or any residual thereof and service connection must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved in the Veteran's favor. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 49.


ORDER

Service connection for tuberculosis and/or residuals thereof is denied.


REMAND

The Veteran asserts that she has tension headaches that are of service onset or are related to anxiety.  Service connection is in effect for major depressive disorder.  She also maintains that she injured her back in service and has had continuing and chronic cervical and thoracolumbar back pain for which service connection should be granted.

Review of the appellant's service treatment records reflects that she was seen periodically over the course of active duty for complaints of headaches.  Tension-type headaches were diagnosed in August 2007.  The Board observes, however, that when evaluated for VA compensation and purposes in April 2008, no reference was made to headaches, to include on neurological evaluation.  Under the circumstances, the Board is of the opinion that the Veteran should be afforded an examination to evaluate her complaints of headache.  The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  

Service treatment records disclose that the appellant sought treatment in June 2007 with a history of 'pulling' her back while lifting a box two weeks before.  It was noted that there was no previous history or recurrent back trouble.  Muscle spasm was demonstrated.  Following examination, an assessment of lower back pain was provided for which medication was prescribed.  Service treatment record reflect continuing back complaints and treatment subsequently diagnosed as segmental dysfunction of the cervical, thoracic and lumbosacral region.  X-rays of the thoracic and lumbar spine taken in June 2007 were interpreted as normal.  Chiropractic manipulation and other topical treatment modalities were prescribed. 

The Veteran underwent a VA examination for compensation and pension purposes in April 2008 and reported constant back pain.  Range of motion of the thoracolumbar spine was slightly reduced with pain.  A lumbar spine X-ray was interpreted as showing scoliosis.  The examiner provided no opinion as to whether back complaints or findings were related to service.  The Veteran's private treating physician, D. Cook, M.D., wrote in December 2008 that she continued to have daily back and neck pain due to muscle spasm.  

The record thus reflects that the Veteran continues to be treated for chronic back pain that she attributes to injury in service.  With these considerations in mind and upon further review of the record, the Board finds that a current back examination is indicated to ascertain any current disability and its relationship to service.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Additionally, the record indicates that the appellant may receive outpatient treatment for back pain in the Tinker Air Force Base outpatient clinic.  The most recent records date through May 2008.  As there is notice of the existence of additional records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611.  Therefore, records dating from June 2008 should be requested and associated with the claims folder.  

Lastly, the AOJ determined that the scoliosis was a congenital or developmental defect.  However, scoliosis is not part of the rating criteria and the determination of the AOJ does not seem to be supported by evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's Tinker Air Force Base outpatient records fating from June 2008 and associate with claims folder.

2.  After a reasonable time for receipt of the above, schedule the Veteran for a VA examination for headaches and back disability.  The claims folder must be made available to the examiner for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  The examination report should include a discussion of the Veteran's documented clinical history during and after service.  Following examination, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has headaches related to service or service-connected disability (a psychiatric disability), and whether a cervical and thoracolumbar spine disorder is related to active duty.  The examiner is requested to indicate whether the appellant has scoliosis, and if so, the cause.  If the scoliosis is due to a congenital or developmental defect, that fact must be clearly stated.  The examination report must include a complete rationale for all opinions and conclusions reached.  

3.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide the appellant and her representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


